Citation Nr: 1329597	
Decision Date: 09/16/13    Archive Date: 09/20/13

DOCKET NO.  12-16 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to dependency and indemnity 
compensation.

2.  Entitlement to a non-service connected death pension.  


ATTORNEY FOR THE BOARD

G. Wasik, Counsel




INTRODUCTION

The Veteran had recognized guerilla service from October 
1943 to May 1945.  The Veteran died in August 2006.  The 
appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA) located in 
Manila, the Republic of the Philippines.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2012).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In April 2008, the RO denied the appellant's claim of 
entitlement to dependency and indemnity compensation (DIC); 
the appellant was notified thereof and provided her 
appellate rights by letter dated the same month, but did not 
appeal the determination, and the decision is final.

2.  In May 2009, the appellant sought to reopen the claim of 
entitlement to DIC benefits.

3.  The evidence received subsequent to the April 2008 
rating decision which denied DIC is either duplicative of 
evidence previously submitted or the evidence, by itself or 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate 
the claim.

4.  The service department records show that the appellant's 
husband's military service was from October 1943 to May 1945 
with the recognized guerrilla service, in service of the 
United States Armed Forces in the Far East (USAFFE). 

5.  Service in the Philippine Commonwealth Army, including 
the recognized guerrillas, is not qualifying service for 
nonservice-connected death pension benefits.


CONCLUSIONS OF LAW

1.  The April 2008 rating decision that denied DIC benefits 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The evidence received since the April 2008 rating 
decision that denied DIC benefits is not new and material, 
and the claim for DIC has not been reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2012).

3.  The criteria for entitlement to nonservice-connected 
death pension benefits are not met.  38 U.S.C.A. §§ 1541, 
1543 (West 2002); 38 C.F.R. §§ 3.23, 3.158, 3.271, 3.272 
(2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The notice required must be provided 
to the claimant before the initial unfavorable decision on a 
claim for VA benefits, and it must (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).  

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  Additionally, this notice 
must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit sought by the claimant.  The duty to 
notify requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that 
element or elements required to establish service connection 
that were found insufficient in the previous denial.

In Hupp v. Nicholson, 21 Vet App 342 (2007) the Court 
expanded the Veterans Claims Assistance Act of 2000 (VCAA) 
notice requirements for a DIC claim.  The Court held that, 
when adjudicating a claim for DIC, VA must perform a 
different analysis depending upon whether a veteran was 
service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, section 
5103(a) notice for a DIC case must include (1) a statement 
of the conditions, if any, for which a veteran was service- 
connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based 
on a condition not yet service-connected.  In addition, the 
Court found in Hupp that the content of the section 5103(a) 
notice letter will depend upon the information provided in 
the claimant's application.  While VA is not required to 
assess the weight, sufficiency, credibility, or probative 
value of any assertion made in the claimant's application 
for benefits, the Court held in Hupp that the section 
5103(a) notice letter should be "tailored" and must respond 
to the particulars of the application submitted. 

The record reflects that VA provided the appellant with the 
notice required under the duty to assist, to include Kent 
and Hupp compliant notice, by letters mailed in May 2009, 
July 2009, and October 2010.  The notices were timely.  

The duty to assist was also met in this case.  The service 
treatment records are in the claims file.  All pertinent VA 
and private treatment records identified by the appellant 
have been obtained and associated with the file.  The 
National Personnel Records Center was contacted to determine 
if there was any change in its prior determination as to the 
nature of the appellant's husband's military service based 
on the most recent evidence received.  As set out below, new 
and material was not received to reopen the claim of DIC 
benefits.  As such no VA examination or opinion was 
required.  Regarding the claim for non-service connected 
death pension benefits, that claim is being denied based on 
the law and not the evidence.  The Court has held that VA's 
duties to notify and assist are not applicable to matters in 
which the law, and not the evidence, is dispositive.  See 
Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001). 


Whether new and material evidence has been received to 
reopen the claim of entitlement to DIC.

In March 2008, the appellant submitted a claim of 
entitlement to DIC.  In April 2008, the appellant was 
informed that the RO denied the claim.  In October 2008, the 
appellant submitted a statement which was construed as a 
timely notice of disagreement with the denial of non-service 
connected death pension benefits.  The statement, however, 
did not address the claim for DIC benefits.  No 
communication from the appellant was received within one 
year of notification of the denial of the DIC claim in April 
2008.  The decision denying service connection for DIC is 
final.  38 U.S.C.A. § 7105(c) (West 2002).

In May 2009, the appellant submitted a claim of entitlement 
to DIC.  

In general, rating decisions and Board decisions that are 
not timely appealed are final.  38 U.S.C.A. §§ 7104, 7105 
(West 2002); 38 C.F.R. § 20.1103.  If new and material 
evidence is presented or secured with respect to a claim 
that has been finally disallowed, the claim shall be 
reopened and reviewed.  38 U.S.C.A.  
§ 5108; 38 C.F.R. § 3.156.  When an appellant seeks to 
reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  
 
Under the applicable version of 38 C.F.R. § 3.156, a 
claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  "New" evidence is 
defined as evidence not previously submitted to agency 
decision-makers.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  
 
The Court has interpreted the language of 38 C.F.R. § 
3.156(a) as creating a low threshold, and viewed the phrase 
"raises a reasonable possibility of substantiating the 
claim" as "enabling rather than precluding reopening."  The 
Court emphasized that the regulation is designed to be 
consistent with 38 C.F.R. § 3.159(c)(4), which "does not 
require new and material evidence as to each previously 
unproven element of a claim."  Shade v. Shinseki, 24 Vet. 
App 110 (2010).  
 
If the evidence is new, but not material, the inquiry ends 
and the claim cannot be reopened.  Smith v. West 12 Vet. 
App. 312, 314 (1999).  If it is determined that new and 
material evidence has been submitted, the claim must be 
reopened.  The evidence is presumed credible for the 
purposes of reopening a claim, unless it is inherently false 
or untrue or, if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992). 

The evidence of record at the time of the April 2008 rating 
decision which denied DIC consists of documents consists of 
the following:

The report of a physical examination conducted in June 1945 
which does not reference the presence of any abnormalities 
or wounds.  

The Veteran signed an Affidavit for Philippine Army 
Personnel in June 1945 and May 1946.  The documents are 
annotated to indicate that the Veteran did not receive any 
wounds or have any illnesses during his military service.  

Affidavits dated in May 1955 indicate that the affiants 
served with the appellant's husband and knew that he was 
injured in November 1944.  

In June 1955, the appellant's husband submitted his original 
application for compensation claiming that he was injured 
with mortar splinters in November 1944.  

Affidavits dated in July 1955 show the affiants served with 
the Veteran and witnessed him being wounded in the right 
abdomen from a mortar splinter.  

An August 1955 certification from the U.S. Adjunct General's 
office indicates the Veteran was found to have military 
service with the recognized guerillas from October 1943 to 
May 1945.  

Affidavits dated in January 1956, December 1956, February 
1967, November 1974, June 1982 and July 1985 all of which 
indicate that the affiants knew the appellant's husband 
during the war and knew that he was wounded in the right 
abdomen from a mortar shell fragment.  

In July 1982, the appellant's husband submitted a document 
which purported to be a service treatment record showing the 
Veteran was wounded in the right side abdomen.  The 
laceration was non-penetrating and one inch long and one 
inch deep.  

Documents from the Armed Forces of the Philippines and the 
Philippines Veterans Administration indicate the Veteran was 
a guerilla from December 1942 to May 1945.   

The RO denied the appellant's claim in April 2008 based on 
the RO's determination that there was no evidence showing 
the appellant's husband's death was due to his active duty 
service with the Recognized Guerillas.  

The evidence added to the record subsequent to the April 
2008 rating decision which denied service connection for DIC 
consists of a certification from the service department as 
to the appellant's husband's military service, a copy of the 
May 1946 affidavit, a death certificate for the appellant's 
husband and an autopsy report for the appellant's husband.  
The Board finds that none of this evidence satisfies the 
definition of new and material evidence under 38 C.F.R. § 
3.156.  

A June 2008 statement from the National Personnel Records 
Center affirming a prior August 1955 determination that the 
appellant's husband had active duty service with the 
recognized guerillas from October 1943 to May 1945 was 
received.  This evidence is not new as the dates of the 
appellant's husband's military service was of record at the 
time of the prior final denial.  

A copy of the May 1946 Affidavit for Philippines Army 
Personnel was received.  This evidence is not new as it was 
of record at the time of the prior final denial.  

A death certificate was submitted which reveals the Veteran 
died in August 2006.  The cause of death was the combined 
effects of acute bronchopneumonia and arterial sclerotic 
coronary artery disease.  This evidence is new as it was not 
of record at the time of the prior final denial.  The 
evidence is not material as it does not indicate, in any 
way, that the cause of the Veteran's death was linked to his 
active duty service with the recognized guerillas.  

A copy of the appellant's husband's autopsy report was 
submitted.  This evidence is new as it was not of record at 
the time of the prior final denial.  The evidence is not 
material as it does not indicate, in any way, that the cause 
of the Veteran's death was linked to his active duty service 
with the recognized guerillas.

The Board finds that none of the evidence received 
subsequent to the April 2008 rating decision which denied 
DIC satisfies the definition of new and material as set out 
under 38 C.F.R. § 3.156(a).  The claim of entitlement to DIC 
has not been reopened.  




Entitlement to a non-service connected death pension.

In March 2008, the appellant submitted a claim of 
entitlement non-service connected death pension.  

In April 2008, the RO denied the claim.  The RO found that 
the appellant's husband only active duty service was with 
the Recognized Guerillas from and based on this service, the 
appellant did not have any legal entitlement to the 
benefits.  

In October 2008, the appellant submitted a statement which 
was construed as a timely notice of disagreement with the 
denial of non-service connected death pension benefits.  

Death pension benefits are generally available for surviving 
spouses, as a result of a veteran's nonservice-connected 
death.  See 38 U.S.C.A. § 1541(a) (West 2002).  An appellant 
is entitled to these benefits if the veteran served for 90 
days or more, part of which was during a period of war; or, 
if a veteran served during a period of war and was 
discharged from service due to a service-connected 
disability or had a disability determined to be service 
connected, which would have justified a discharge for 
disability; and, if the appellant meets specific income and 
net worth requirements.  See 38 U.S.C.A. § 1541; 38 C.F.R. § 
3.3(b)(4). 
 
Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, United States Army, pursuant to 
the Military Order of the President of the United States 
dated July 26, 1941, is included for compensation benefits, 
but not for pension benefits.  Service department certified 
recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation 
benefits, but not for pension benefits. 38 C.F.R. § 3.40(b), 
(c), and (d).  
 
Persons with service in the Philippine Commonwealth Army, 
USAFFE (U.S. Armed Forces, Far East), including the 
recognized guerrillas, or service with the New Philippine 
Scouts under Public Law 190, 79th Congress shall not be 
deemed to have been in active military service with the 
Armed Forces of the United States for the purpose of 
establishing entitlement to VA non-service-connected death 
pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40. 

Importantly, only service department records can establish 
if and when a claimant has qualifying active service.  
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994).  The service 
department's findings are binding and conclusive upon VA.  
VA does not have the authority to alter the findings of the 
service department.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 
1997). 

The service department has determined on two separate 
occasions that the appellant's husband's only military 
service was with the recognized guerrillas from October 1943 
to May 1945.  This service does not qualify the appellant 
for a non-service connected death pension.  In this case, 
the claim lacks legal merit or legal entitlement, and must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).  Because the appellant's husband's service does 
not meet the criteria described, the appellant does not meet 
the basic eligibility requirements for death benefits, and 
the claim must be denied based upon a lack of entitlement 
under the law.




ORDER

The appeal is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


